UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. BARRET GROWTH FUND Semi-Annual Report November 30, 2014 BARRETT GROWTH FUND Letter to Shareholders November 30, 2014 Dear Shareholders: The Six Month Period in Review We continue to think that the actions of central bankers, particularly the U.S. Federal Reserve, are having the largest impact on stock and bond markets.There are several important factors that influence financial markets, including profits and global economic growth, but the influence of central bankers keeping interest rates at such historically low levels cannot be overestimated.Not only are short-term interest rates near zero in much of the developed economies, but longer-term rates such as ten-year bonds are in many cases below two percent. These low rates have been a catalyst for investors to seek higher returns in stocks and led to several years of strong stock returns without a meaningful correction or sell off.However, weak economic data from Europe in September led to the first major decline in some time.The gloomier international economic outlook had a particularly hard impact on commodities such as oil, which declined some thirty percent in the quarter.Economies such as Brazil and Russia are severely affected by the decline in commodities and remain a drag on global growth.With Europe and Japan flirting with recession and China continuing to grow at a slower pace, the U.S. economy has remained the lynchpin for global stability.As a result, the U.S. Federal Reserve will most likely be very cautious in any program to materially raise interest rates.Additional actions by the European and Japanese central banks put an end to the brief sell-off in October. Investment Outlook The outlook for the U.S. stock market over the next twelve months is very dependent upon international economic and political outcomes as well as any material changes in interest rates.In our estimation the broader U.S. markets are no longer undervalued with price-to-earnings ratios that are above average and dividend yields below average.Historically, it has been difficult for the stock market to make a significant move when interest rates have been trending up.However, as we referenced above, due to the continued weakness in global economic activity, interest rates are unlikely to move up any time soon.As a result of the decline in commodity prices, the valuation of commodity companies, particularly in the large energy sector have declined significantly.Another area of the market that has lagged this year has been smaller companies, especially those companies that appreciated greatly in 2013.However, we think it is constructive to see these rolling corrections in large segments of the market, such as energy and small companies, because it dampens speculative activity.As we approach the end of this calendar year, we view the outlook for the market as similar to the outlook we had at the end of last year.We think the market is most likely to advance closer to the rate of corporate earnings growth. 1 BARRETT GROWTH FUND The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500 Index, the Fund is most overweighted in technology and consumer discretionary, and most underweighted in health care, energy, and financials.The primary reason for the relative weighting differences is that the Fund focuses on companies with open-ended growth opportunities and these opportunities appear more abundant in technology and global consumer companies.The Fund holds companies that vary in size as measured by revenues and breadth of operations. We are enthusiastic about the prospects of the companies in the Fund.We expect most of the holdings are likely to increase their dividends at healthy rates going forward.Most of the companies in the Fund have strong balance sheets, which allow the companies to expand operations, increase dividends, and opportunistically repurchase stock. Performance The Barrett Growth Fund gained +9.78% during the six month period ended November 30, 2014.The S&P 500 Index posted a total return of +8.58% during this period, and the Lipper Large-Cap Growth Funds Index gained +9.48% during the same period.The biggest contributors to performance were stocks in the consumer discretionary sector, including NIKE, Costco, TJX Companies, Time Warner, and Mead Johnson.In health care, AmerisourceBergen, Gilead Sciences and Celgene were positive contributors.Other major stocks that contributed to the outperformance were Automatic Data, Visa, Facebook, BlackRock, 3M Company, and Walt Disney.The major underperformers were in the energy sector, which was the worst performing sector of 2014. Thank you for choosing the Barrett Growth Fund. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Time Warner, Inc. 4.22% 2. Apple, Inc. 3.93% 3. Walt Disney Co. 3.57% 4. Visa, Inc. 3.56% 5. Nike, Inc. 3.56% 6. Berkshire Hathaway, Inc. 3.28% 7. Mead Johnson Nutrition Co. 3.26% 8. Costco Wholesale Corp. 3.13% 9. 3M Co. 3.09% Automatic Data Processing, Inc. 2.83% *Portfolio characteristics are as of November 30, 2014, and are subject to change at any time. 2 BARRETT GROWTH FUND Thank you for choosing the Barrette Growth Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility. These risks are magnified in emerging markets. The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies. The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. One cannot invest directly in an index. Price to earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Dividend yield is calculated by annualizing the last quarterly dividend paid and dividing it by the current share price. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete listing of fund holdings, please refer to the Schedule of Investments in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 3 BARRETT GROWTH FUND Expense Example – November 30, 2014 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (June 1, 2014 – November 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value June 1, 2014 to June 1, 2014 November 30, 2014 November 30, 2014 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 4 BARRETT GROWTH FUND (Unaudited) This chart assumes an initial gross investment of $10,000 made on 6/30/2004. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. The performance of these indices reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. Average Annual Total Returns as of November 30, 2014 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 13.94% 16.78% 11.35% 5.13% ■ S&P 500® Index 16.86% 20.93% 15.96% 8.06% –w– Lipper Large-Cap Growth Funds Index 14.92% 19.85% 15.06% 7.89% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 5 BARRETT GROWTH FUND Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.97% Broadcasting (except Internet) - 4.20% Comcast Corp. $ The Walt Disney Co. Building Material and Garden Equipment-1.10% Home Depot, Inc. Chemical Manufacturing - 14.43% Celgene Corp. (a) Ecolab, Inc. E.I. du Pont de Nemours & Co. Gilead Sciences, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Clothing and Clothing Accessories Stores - 3.74% Tiffany & Co. The TJX Cos., Inc. Computer and Electronic Product Manufacturing - 6.37% Apple, Inc. EMC Corp. Intel Corp. Credit Intermediation and Related Activities - 6.25% American Express Co. JPMorgan Chase & Co. Visa, Inc. Data Processing, Hosting and Related Services - 2.83% Automatic Data Processing, Inc. Food Manufacturing - 1.56% Hain Celestial Group, Inc. (a) Food Services and Drinking Places - 2.94% Dunkin’ Brands Group, Inc. Starbucks Corp. Furniture and Related Product Manufacturing - 1.10% Johnson Controls, Inc. General Merchandise Stores - 3.13% Costco Wholesale Corp. Insurance Carriers and Related Activities - 5.33% Berkshire Hathaway, Inc. (a) Verisk Analytics, Inc. (a) Leather and Allied Product Manufacturing - 3.56% NIKE, Inc. Machinery Manufacturing - 1.17% General Electric Co. The accompanying notes are an integral part of these financial statements. 6 BARRETT GROWTH FUND Schedule of Investments (Cont’d) November 30, 2014 (Unaudited) Shares Value Merchant Wholesalers, Nondurable Goods - 2.51% AmerisourceBergen Corp. $ Miscellaneous Manufacturing - 5.14% 3M Co. Stryker Corp. Motion Picture and Sound Recording Industries - 4.22% Time Warner, Inc. Nonstore Retailers - 1.21% eBay Inc. (a) Oil and Gas Extraction - 1.95% Devon Energy Corp. Other Information Services - 6.17% Facebook, Inc. (a) Google, Inc.- Class A (a) Google, Inc.- Class C (a) Professional, Scientific, and Technical Services - 5.42% Accenture PLC (b) Cognizant Technology Solutions Corp. (a) Nielsen NV (b) Publishing Industries (except Internet) - 4.19% Intuit, Inc. Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.59% Alibaba Group Holding Ltd. - (a)(b) BlackRock, Inc. Blackstone Group LP Social Assistance - 0.74% Bright Horizons Family Solutions, Inc. (a) Support Activities for Mining - 3.12% Antero Resources Corp. (a) Schlumberger Ltd. (b) Total Common Stocks (Cost $11,009,537) SHORT-TERM INVESTMENTS - 1.52% Money Market Funds - 1.52% Fidelity Institutional Government Portfolio - Class I, 0.010% (c) Total Short-Term Investments (Cost $275,601) Total Investments (Cost $11,285,138) - 98.49% Other Assets in Excess of Liabilities - 1.51% Total Net Assets - 100.00% $ (a) Non-income producing security. (b) Foreign-issued security. (c) Variable rate security; the rate shown represents the rate at November 30, 2014. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND (This Page Intentionally Left Blank.) 8 BARRETT GROWTH FUND Statement of Assets and Liabilities November 30, 2014 (Unaudited) ASSETS Investments, at value (cost $11,285,138) $ Cash Dividends and interest receivable Investment receivable Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Payable to Advisor Investments securities purchased Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Six Months Ended November 30, 2014 (Unaudited) INVESTMENT INCOME Dividend income $ Interest income 17 Total Investment Income EXPENSES Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Six Months Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared — Cost of share redeemed ) ) Net increase/(decrease) in net assets resulting from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for each period are as follows: Six Months Ended November 30, 2014 Years Ended May 31, (Unaudited) NET ASSET VALUE Beginning of period $ OPERATIONS Net investment income (loss)2 ) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income — ) ) — — NET ASSET VALUE End of period $ Total return5 % % % )% % Net assets at end of period (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % After expense reimbursement6 % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% )% )% After expense reimbursement6 % )% Portfolio turnover rate5 19
